Filed 5/1/14 P. v. Baida CA2/5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B252863

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA058834)
         v.

JEFFREY BAIDA,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Cynthia
L. Ulfig, Judge. Dismissed.
         Jill Ishida, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
         On October 4, 2013, defendant Jeffrey Baida filed a motion for modification of his
sentence pursuant to Penal Code section 1170, subdivision (d). The trial court denied
defendant’s motion on October 17, 2013. Defendant filed his notice of appeal on
November 18, 2013, purporting to appeal from the post-judgment October 17, 2013
order.
         On December 26, 2013, we issued an order to show cause directing defendant to
show cause in writing why his appeal should not be dismissed. On January 30, 2014,
defendant’s counsel stated she had no further information to provide the court. The
Attorney General responded by requesting dismissal of the appeal. We concur.
         Under Penal Code section 1237, defendant may appeal from a final judgment of
conviction or from a post-judgment order affecting his substantial rights. Because
defendant had no standing to bring the motion under Penal Code section 1170,
subdivision (d), the denial of his motion could not have affected his substantial rights.
(People v. Pritchett (1993) 20 Cal. App. 4th 190, 194; People v. Chlad (1992) 6
Cal. App. 4th 1719, 1725; People v. Gainer (1982) 133 Cal. App. 3d 636, 641; People v.
Druschel (1982) 132 Cal. App. 3d 667, 669; People v. Niren (1978) 76 Cal. App. 3d 850,
851; see Thomas v. Superior Court (1970) 1 Cal. 3d 788, 790; see People v. Thomas
(1959) 52 Cal. 2d 521, 527; see 6 Witkin & Epstein, Cal. Criminal Law (4th ed. 2012)
“Criminal Appeals,” § 65, pp. 341-342.) Thus, an order denying defendant’s request to
modify his sentence pursuant to Penal Code section 1170, subdivision (b) is not
appealable.




                                              2
                                    DISPOSITION


      The appeal is dismissed.


                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P. J.




We concur:




      KRIEGLER, J.




      MINK, J.*




*
      Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           3